DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 28 September 2020 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (GB 2536671)

Regarding claim 1, Brown et al. discloses A handle device (2; Brown et al.) (22; Brown et al.) for a vehicle in which an operating member (10; Brown et al.) linked to a base (25; Brown et al.) fixed to a door (4; Brown et al.) of a vehicle to be rotatably operable is operated so as to displace an output portion and operate a door lock device(latch p.1, l.24; Brown et al.)  in the door linked to the output portion, wherein the output portion include a cam body(42: Brown et al.) including a curved cam portion(52: Brown et al.)  which is linked to the base, driven to rotate by the operating member, and for determining a rotation angle of the operating member and a property of displacement of the output portion, and wherein a displacement amount (any initial position followed by movement results in displacement) in the output portion (nonhandle side of pivot; Brown et al.)  per unit operation angle of the operating member changes (able to move rotate) according to a rotation position of the operating member.


Regarding claim 2, Brown et al. makes obvious The handle device for the vehicle according to claim 1, wherein the displacement amount in the output portion per unit operation angle of the operating member is large (further from pivot axis about 29; Brownet al.) at an initial state of a handle operation and is small in a vicinity of a lock releasing operation position of the door lock device.
Note: “large” and “small” are relative term, rather than indefinite, the recitation is taken broadly as “any”. Similarly, “in a vicinity” is essentially meaningless and will be taken broadly.

Regarding claim 3, Brown et al. makes obvious The handle device for the vehicle according to claim 1, wherein the output portion further a follower body (56; Brown et al.) driven by the cam portion, and wherein the door lock device is operated by the displacement of the follower body.

Regarding claim 4, Brown et al. makes obvious The handle device for the vehicle according to claim 3, wherein the cam body having a shape of a plate lever (undefined therefore taken broadly) includes a long hole (cam and hole are one in the same 52; Brown et al.) which is opened and in which a distance from a rotation center of the cam   is provided in the follower body .
Note: “long” is a relative term, rather than indefinite, the recitation is taken broadly as “any hole”. Also note: recitation of “shape of a plate lever” is meaningless.

Regarding claim 5, Brown et al. makes obvious The handle device for the vehicle according to claim 1, further comprising: a handle unit (6; Brown et al.) which links the operating member (10; Brown et al.) and the base (25; Brown et al.)  to each other in advance and is fixed to a front surface of the door; 
a unit base (25; brown et al.) which is fixed to a rear surface of the door panel; and an output portion unit which holds the output portion to the unit base and is fixed to the rear surface of the door panel.
Note: recitation of direction without a frame of reference is meaningless regarding “front” and “rear”, recitations are taken broadly.

Regarding claim 6, Brown et al. makes obvious The handle device for the vehicle according to claim 5, wherein a lever (50; Brown et al.) which swings in accordance with the operation of the operating member and in which a linked portion (27; Brown et al.)  is oriented toward the inside of the door, is disposed in the handle unit, and wherein a linking portion which is linked to the linked portion of the lever and transmits an operating force toward the operating member to the output portion when being fixed to the rear surface of the door panel, is provided with the output portion unit (simply taken as latch operates; Brown et al.).
Regarding claim 14, Brown et al. makes obvious The handle device for the vehicle according to claim 1, wherein the door lock device is connected to the output portion via a cable device (38, Boden cable; Brown et al.).

Regarding claim 7, Brown et al. makes obvious A handle device for a vehicle which is fixed to a door of a vehicle, and remotely operates a door latch device which performs a latch releasing operation by an electric actuator (14; Brown et al.) and a latch releasing operation by an operating force transmission member(12; Brown et al.), the device comprising: an operating member(16; Brown et al.) which is rotatably operable in a direction that matches an opening operation direction of the door until reaching an emergency corresponding position via an operation position from an initial position, and which becomes a handle (if capable of being grasped and functioning, any element in the mechanism may perform as a handle for manual operation) when performing the opening operation with respect to the door; 
a switch member(p.1, l.26; Brown et al.) which transitions an operation circuit(p.1, l.26; Brown et al.) to be in a contact state with respect to the electric actuator as an actuator portion (p.1, l.26; Brown et al.) is pushed in accordance with a rotation operation to the operation position of the operating member; 
a linking portion(51;Brown et al.) which moves the operating force transmission member to the operation position in accordance with the movement to the emergency corresponding position of the operating member; and  wherein the linking portion includes a rotating body (Fig.7a, &b; Brown et al.), having a curved cam portion formed therein, which is driven to rotate by the operating member;


Regarding claim 8, Brown et al. makes obvious The handle device for the vehicle according to claim 7, wherein a pushing portion with respect to the electric actuator portion of the switch member includes a cam surface(110, Fig.9; brown et al.) in which a pushing-in dimension is invariable(makes contact) after finishing pushing of the actuator portion by the rotation to the operation position of the operating member until reaching the emergency corresponding position.

Regarding claim 9, Brown et al. makes obvious The handle device for the vehicle according to claim 7, wherein the linking portion includes a displacement suppression portion (Fig. 2a, 2b, 2c end of travel, Fig.10; Brown et al.) which suppresses displacement that occurs in accordance with the rotation operation to the operation position from the initial position of the operating member, and regulates transmission of an operating force to the operating force transmission member.



Regarding claim 10, Brown et al. makes obvious The handle device for the vehicle according to claim 7, wherein the linking portion further includes 
a follower body (38,56; Brown et al.) which is driven by the curved cam portion formed in the rotating body, and in which one end thereof is linked to the operating force 

Regarding claim 11, Brown et al. makes obvious The handle device for the vehicle according to claim 10, wherein the pushing portion (6; Brown et al.) with respect to the electric actuator portion of the switch member is formed at an outer circumference of the rotating body( Fig.9; Brown et al.).

Regarding claim 12, Brown et al. makes obvious The handle device for the vehicle according to claim 10, wherein the resistance applying portion (33; Brown et al.) is formed by a cam portion contact (25; Brown et al.)  which corresponds to a steep cam curve in a rotation angle in which a movement amount of the follower body operation angle of the operating member exceeds the operation position (taken as end of travel limit).
Note ”a steep cam curve” is relative terminology, rather than indefinite, the recitation is taken broadly as “any”.

Regarding claim 13, Brown et al. makes obvious The handle device for the vehicle according to claim 7, further comprising: a handle unit (2; Brown et al.) in which the operating member is linked to a base (25; Brown et al.)  fixed to a front surface of a door panel; and 


Regarding claim 15, Brown et al. makes obvious The handle device for the vehicle according to claim 7, wherein the operating force transmission member is a cable device(38, Boden cable; Brown et al.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675